Case: 3:21-cr-00012-GFVT-MAS Doc #: 30 Filed: 09/03/21 Page: 1 of 3 - Page ID#: 98




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      FRANKFORT

  UNITED STATES OF AMERICA,                        )
                                                   )
         Plaintiff,                                )     Criminal No. 3:21-cr-00012-GFVT-MAS
                                                   )
  V.                                               )
                                                   )                     ORDER
  KENDRICK LAMAR FLINTROY,                         )
                                                   )
         Defendant.                                )
                                                   )

                                       *** *** *** ***

        This matter is before the Court on the Report and Recommendation [R. 29] filed by

 United States Magistrate Judge Matthew A. Stinnett, addressing the Motion to Suppress filed by

 Defendant Kendrick Flintroy. [R. 17.] On June 3, 2021, a federal grand jury returned an

 indictment charging Mr. Flintroy with possession with intent to distribute methamphetamine in

 violation of 21 U.S.C. § 841(a)(1). [R. 1.] Mr. Flintroy was arraigned on the indictment on June

 11, 2021, at which time he plead not guilty. [R. 9.] Trial was subsequently scheduled for

 August 16, 2021, and was later rescheduled to October 12. [R. 9; R. 26.]

        Mr. Flintroy filed a Motion to Suppress on July 13, alleging that his Fourth Amendment

 rights were violated when law enforcement seized and searched two backpacks that he had

 dropped while fleeing the scene of a traffic stop. [R. 17 at 1.] As rationale, Mr. Flintroy argued

 that, because he had desired to retrieve his dropped bags in the future, he maintained a

 reasonable expectation of privacy in his bags. [R. 17 at 1.] On August 3, Judge Stinnett

 conducted an evidentiary hearing on this matter. [R. 27.] Judge Stinnett filed his Recommended

 Disposition on August 12. [R. 29.] Within his Recommended Disposition, Judge Stinnett
Case: 3:21-cr-00012-GFVT-MAS Doc #: 30 Filed: 09/03/21 Page: 2 of 3 - Page ID#: 99




 concluded that, because Mr. Flintroy abandoned his two backpacks while fleeing from police, he

 held no reasonable expectation of privacy in his bags and that, consequently, the Fourth

 Amendment had no implication. [See R. 29 at 3-7.] In support, Judge Stinnett cited to United

 States v. Martin, 399 F.3d 750, 752 (6th Cir. 2005) and California v. Hodari D, 499 U.S. 621

 (1991), each of which involved the abandonment of property by a defendant in flight from

 police. [R. 29 at 5-7.] Because both the Supreme Court and the Sixth Circuit indicated in those

 cases that, when a defendant abandons property, he no longer holds a reasonable expectation of

 privacy in that property, Judge Stinnett recommended the denial of Mr. Flintroy’s Motion to

 Suppress. See id. As noted in the Recommended Disposition and pursuant to Rule 59(b) of the

 Federal Rules of Criminal Procedure, the parties were notified to file any objections to the

 Magistrate Judge’s recommendation within fourteen (14) days of service. Id. at 7. As of this

 date, neither party has filed objections nor sought an extension of time to do so.

        Generally, this Court must make a de novo determination of those portions of the Report

 and Recommendation to which objections are made. 28 U.S.C. § 636(b)(1)(c). When no

 objections are made, this Court is not required to “review . . . a magistrate’s factual or legal

 conclusions, under a de novo or any other standard. . . .” See Thomas v. Arn, 474 U.S. 140, 151

 (1985). Parties who fail to object to a magistrate’s report and recommendation are also barred

 from appealing a district court’s order adopting that report and recommendation. United States

 v.Walters, 638 F.2d 947 (6th Cir. 1981). Nevertheless, this Court has examined the record, and

 agrees with the Magistrate Judge’s Report and Recommendation.

        Accordingly, the Court having considered the record and being otherwise sufficiently

 advised, it is hereby ORDERED as follows:

        1.      The Recommended Disposition [R. 29] as to Defendant Kendrick Lamar Flintroy
Case: 3:21-cr-00012-GFVT-MAS Doc #: 30 Filed: 09/03/21 Page: 3 of 3 - Page ID#: 100




 is ADOPTED as and for the Opinion of the Court; and

       2.     Defendant Kendrick Flintroy’s Motion to Suppress [R. 17] is DENIED.



       This the 3d day of September, 2021.
